960 So. 2d 62 (2007)
In re Thomas G. McHUGH
No. 2007-B-1337.
Supreme Court of Louisiana.
July 3, 2007.
In re McHugh, Thomas G,; Disciplinary Counsel;Plaintiff(s); Applying for Joint Petition for Interim Suspension Pursuant to Rule XIX, § 19.3.

ORDER
Considering the Joint Petition for Interim Suspension filed by the respondent, Thomas G. McHugh, and the Office of Disciplinary Counsel,
IT IS ORDERED that Thomas G. McHugh, Louisiana Bar Roll number 24551, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana